Case 7:19-cv-07953-VB Document 2 Filed 08/23/19 Page 1 of 9




                                             19cv7953
Case 7:19-cv-07953-VB Document 2 Filed 08/23/19 Page 2 of 9
Case 7:19-cv-07953-VB Document 2 Filed 08/23/19 Page 3 of 9
Case 7:19-cv-07953-VB Document 2 Filed 08/23/19 Page 4 of 9
Case 7:19-cv-07953-VB Document 2 Filed 08/23/19 Page 5 of 9
Case 7:19-cv-07953-VB Document 2 Filed 08/23/19 Page 6 of 9
Case 7:19-cv-07953-VB Document 2 Filed 08/23/19 Page 7 of 9
Case 7:19-cv-07953-VB Document 2 Filed 08/23/19 Page 8 of 9
Case 7:19-cv-07953-VB Document 2 Filed 08/23/19 Page 9 of 9
